PUBLISH

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT                                 FILED
                            ------------------------------------------- U.S. COURT OF APPEALS
                                                                            ELEVENTH CIRCUIT
                                         No. 97-9027                            2/18/98
                                                                             THOMAS K. KAHN
                            --------------------------------------------         CLERK
                                   (D.C. No. 1:95-cr-528)

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

      versus


ANTHONY GEORGE BATTLE,

                                                               Defendant-Appellant.


                  ----------------------------------------------------------------

               Appeal from the United States District Court for the
                             Northern District of Georgia
                 ----------------------------------------------------------------

                                    (February 18, 1998)


Before HATCHETT, Chief Judge, EDMONDSON and BLACK, Circuit Judges.




B Y       T H E               C O U R T:
   Appellant’s           “motion       for


reconsideration of denial of motion to


file a seventy-five [the first motion was


for eighty pages] page brief and to accept


seventy-five page brief” is DENIED.


   Even in a death-penalty case, the court


expects counsel to be highly selective about


the issues to be argued on appeal and about


the number of words used to press those


issues. Counsel in this case remind us that


they are experienced and capable lawyers.


We believe it. But we are experienced and,
                     2
we hope, capable judges. This case is not for


any of us the first case involving a death


penalty; deciding such cases is our business.


   We do not understand a limitation on


the number of pages in a brief to be a blow


against an appellant’s case or an act that


undercuts   effective       advocacy.   To   the


contrary, we see reasonable limitations


of pages to be a help to good advocacy by


directing busy lawyers to sharpen and to


simplify their arguments in a way that --




                        3
as experience has taught us -- makes cases


stronger, not weaker.


   Our      views     on        what      constitutes


effective    advocacy          are   not    heretical.


Justice Story wrote these words: “Who’s a


great lawyer? He, who aims to say the least


his cause requires, not all he may.”          Joseph


Story,   Memorandum-book             of   arguments


before the Supreme Court, 1831-32, in Life


and Letters of Joseph Story 2:90 (William


W. Story ed. 1851).            Justice Holmes once


said, “One has to try to strike the jugular
                           4
and let the rest go.” Oliver Wendell Holmes,


Speeches 77 (1934).


   The Supreme Court of the United States


has also stressed in its opinions that the


best advocacy relies on selectivity.      It is


well settled that counsel need not “raise


every ‘colorable’ claim” on appeal.      Jones


v. Barnes, 103 S.Ct. 3308, 3314 (1983).     The


Supreme Court wrote, “Most cases present


only   one,    two,   or    three   significant


questions. . . .   Usually, . . . if you cannot


win on a few major points, the others are
                        5
not likely to help, . . . .”          Jones at 3313


(quoting R. Stern, Appellate Practice in the


United States 266 (1981)).       And, the former


Chief Judge of this circuit, John C. Godbold,


has given this advice:            “[C]ounsel must


select    with    dispassionate       and       detached


mind the issues that common sense and


experience        tell    him   are    likely    to   be


dispositive. He must reject other issues or


give     them     short   treatment.”       John      C.


Godbold, Twenty Pages and Twenty Minutes


Revisited    14    (1987)   (revised    version       of
                            6
Twenty    Pages    and       Twenty   Minutes   --


Effective Advocacy on Appeal, 30 Sw. L.J.


801 (1976)).   Counsel, in this case, raise no


fewer than 14 distinct issues.


   Counsel stress that in other cases they


were allowed to file longer briefs. We note


that of the cases they cite to us, only one


was in this circuit.          That case (United


States v. Chandler, 996 F.2d 1073 (11th Cir.


1993)) was, as we recall it, the case that


would lead to what was the first reported


decision in the nation on the pertinent
                         7
federal death-penalty statute.            Because the


present case arises against the background


of now existing precedent, we think it is


not much like United States v. Chandler


when it comes to setting page limitations.




      Also, we remind counsel that the court


has     the   power    to       request   additional


briefing if, after we look at the initial


briefs, we need something more.              But, we


reject the idea that every death-penalty


case     deserves     more        pages    than   we
                            8
ordinarily allow other cases. On length of


briefs and timeliness of briefs, the usual


rules of this court apply to cases involving


the death penalty just as they apply to so


many other important cases.        And, we


reject that this case demands significantly


more pages, for now at least.


   Counsel are directed to file a properly


spaced, properly printed initial brief not


to exceed 60 pages (notwithstanding all


that we have said, we -- as a matter of


grace and as a courtesy to counsel -- will
                     9
allow roughly a 10% increase in pages above


a standard brief) within 21 days of the


date of this order.




                      10